Mr. Justice Critz
delivered the opinion of the Court.
The opinion of the Court of Civil Appeals, which is not published, correctly shows that, pending this appeal in that court, all matters in controversy in this cause became moot. Because of this fact that court dismissed this appeal, thereby leaving the judgment of the district court in full force. This order was erroneous. When a cause becomes moot on appeal; all previous orders and judgments should be set aside and the cause, not merely the appeal, dismissed. Iles v. Walker, C. J., et al, 132 Tex. 6, 120 S. W. (2d) 418; Texas & N. O. R. Co. et al v. Priddie, 127 Texas 629, 95 S. W. (2d) 1290; Tarpley v. Epperson, 125 Texas 63, 79 S. W. (2d) 1081; Danciger Oil & Ref. Co. of Texas v. Railroad Commission of Texas, 122 Texas 243, 56 S. W. (2d) 1075.
It is ordered that the judgments of the Court of Civil Appeals and district court in this cause be reversed and set aside, and this cause is dismissed without prejudice to the rights of any party hereto. -
Opinion delivered May 26,1943.
Rehearing overruled June 23,1943.